NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted October 17, 2007
                             Decided October 18, 2007

                                      Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

No. 07-1528

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Eastern
                                               District of Wisconsin
      v.
                                               No. 06-CR-136
JOHN J. SLOAN,
    Defendant-Appellant.                       William C. Griesbach,
                                               Judge.

                                    ORDER

        John Sloan pleaded guilty to one count of conspiracy to distribute more than
50 grams of crack. See 21 U.S.C. §§ 841(a), 846. He had a prior felony drug
conviction, so the district court was required to sentence him to a minimum term of
20 years’ imprisonment. See 21 U.S.C. § 841(b)(1)(A)(iii). The court sentenced him
to the statutory minimum, which was below the guidelines range. Sloan agreed in a
written plea agreement to waive his right to appeal his conviction and sentence, but
directed his appointed counsel to file a notice of appeal. Counsel now seeks to
withdraw under Anders v. California, 386 U.S. 738 (1967), because he cannot
discern a nonfrivolous basis for appeal. Sloan has not accepted our invitation to
comment on counsel’s motion. See Cir. R. 51(b). Because counsel’s supporting brief
is facially adequate, we limit our review to the potential issues he identifies. See
United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).
No. 07-1528                                                                   Page 2


       Sloan promised in his plea agreement that he would not challenge his
conviction or sentence, except on a few limited grounds that are not relevant here.
Accordingly, Sloan is bound by the appeal waiver unless he wants his entire plea
agreement set aside. See United States v. Whitlow, 287 F.3d 638, 640 (7th Cir.
2002); United States v. Hare, 269 F.3d 859, 860 (7th Cir. 2001) (explaining that a
“waiver of appeal is valid, and must be enforced, unless the agreement in which it is
contained is annulled”). Counsel advises that Sloan does not seek this relief, which
Sloan does not dispute in a response under Rule 51(b); thus we agree with counsel
that any challenge to Sloan’s conviction or sentence would be frivolous.

     Accordingly, counsel's motion to withdraw is GRANTED, and the appeal is
DISMISSED.